Citation Nr: 1534813	
Decision Date: 08/14/15    Archive Date: 08/20/15

DOCKET NO.  13-35 750	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. J. Anthony, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1971 to June 1973.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a March 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

In April 2015, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the record.

Following receipt of the Veteran's substantive appeal, the Veteran submitted additional evidence, and did not request initial Agency of Original Jurisdiction consideration of the evidence.  This evidence is accepted for inclusion in the record on appeal.  See 38 U.S.C.A. § 7105(e) (West 2014).


FINDING OF FACT

The evidence is at least in relative equipoise as to whether the Veteran's hepatitis C is etiologically related to his active service.


CONCLUSION OF LAW

The criteria for service connection for hepatitis C have been met.  38 U.S.C.A. §§ 1110, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).



REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duty to Notify and Assist

VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (2014).  In this decision, the Board grants entitlement to service connection for hepatitis C.  This represents a complete grant of the benefit sought on appeal.  Thus, any deficiency in VA's compliance with the notification and assistance requirements, to include those set forth in Bryant v. Shinseki, 23 Vet. App. 384 (2010), is deemed to be harmless error, and further discussion of VA's compliance with those duties is not necessary.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Legal Criteria

Generally, service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2014).  To establish service connection for a disability, the Veteran must show: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred in or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Risk factors for hepatitis C include intravenous drug use, blood transfusions before 1992, hemodialysis, intranasal drug use, high-risk sexual activity, accidental exposure while a health care worker, and various kinds of percutaneous exposure such as tattoos, body piercing, acupuncture with non-sterile needles, and shared toothbrushes or razor blades.  See Veterans Benefits Administration (VBA) letter 211B (98-110) Nov. 30, 1998. 

According to VBA Fast Letter 04-13 (June 29, 2004), hepatitis C is spread primarily by contact with blood and blood products.  The highest prevalence of hepatitis C infection is among those with repeated, direct percutaneous (through the skin) exposures to blood (e.g., injection drug users, recipients of blood transfusions before screening of the blood supply began in 1992, and people with hemophilia who were treated with clotting factor concentrates before 1987).  The Fast Letter further states that, although transmission through air gun injection is biologically plausible, there have been no case reports of hepatitis C being transmitted by such means.  The Fast Letter concludes that it is essential that the examination report upon which the determination of service connection is made include a full discussion of all modes of transmission, and a rationale as to why the examiner believes the particular mode of transmission was the source of a veteran's hepatitis C.

Analysis

The Veteran contends that he currently has hepatitis C that is attributable to his active service.  Specifically, the Veteran believes that he contracted hepatitis C from contaminated air guns used to administer immunizations during active service.  He testified at the April 2015 Board hearing that he observed medical professionals giving vaccinations to multiple service members using the same air gun without cleaning the equipment between administering the vaccinations.  He maintains that he has no other risk factors for hepatitis C.  He specifically has denied a history of intravenous drug use, percutaneous exposure other than the reported air gun injections, and high-risk sexual activity.

The available service treatment records do not reflect any manifestations or diagnosis of hepatitis C during active service.  The post-service medical evidence shows that the Veteran has a current diagnosis of hepatitis C.  Although the Veteran's service treatment records do not show that the Veteran received injections via air gun injector, the Veteran is competent to report lay-observable events and symptoms.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  The Board also finds the Veteran credible in this regard because there is nothing in the record that impugns his credibility.  Furthermore, the Board notes that air gun injectors were in use during the Veteran's period of active service.  Therefore, resolving doubt in the Veteran's favor, the Board finds that the Veteran did receive injections via air gun injector during his active service.  See Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  The Board further finds the Veteran credible in his assertion that he has no other risk factors for hepatitis C because the Veteran has been consistent in his statements, and his statements are not controverted by the evidence of record.

However, the Veteran is not competent to relate his current hepatitis C to a particular risk factor or in-service event as doing so requires medical knowledge and expertise the Veteran has not been shown to possess.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  To determine whether there is an etiological link between the Veteran's current hepatitis C and the in-service air gun injections, the Board turns to the competent evidence of record.

The Veteran was provided a VA examination in February 2012 in connection with his claim for entitlement to service connection for hepatitis C.  The VA examiner interviewed the Veteran, and acknowledged the Veteran's belief that he contracted hepatitis C through the use of air gun injectors during active service.  The examiner indicated that the Veteran's risk factors for hepatitis C were "unknown" and that the Veteran had "no known risk factors."  The examiner opined that, based on a review of the available information, it does not appear at least as likely as not that the Veteran contracted hepatitis C from immunization during military service.  As a rationale for the opinion, the examiner noted that there are several studies that compare the prevalence of hepatitis C in veterans and non-veterans and conclude that illicit drug use is the major risk factor for contracting hepatitis C.  The studies also show that blood transfusions, tattoos, serving as a combat medic, being incarcerated, and having a low socio-economic status are other significant risk factors.  The examiner quoted one study as showing that 78 percent of those testing positive for hepatitis C had a history of blood transfusion or use of injection drugs.

In a letter dated in May 2014, C. Smith, M.D., noted that the Veteran's in-service vaccinations are the only hepatitis C risk factor identified in the Veteran's history.  Dr. Smith also noted the Veteran's denial of past drug use and past sexual contact with anyone known to have hepatitis C.  Dr. Smith further noted that the Veteran has never had a blood transfusion or worked in the health care industry.

The Board observes that the February 2012 VA examiner based the negative nexus opinion on the fact that illicit drug use, blood transfusions, tattoos, serving as a combat medic, a history of being incarcerated, and having a low socio-economic status are the most significant risk factors contracting hepatitis C.  Such a rationale does not support the conclusion that it is less likely than not that the Veteran, who denied all such risk factors during the examination, contracted hepatitis C from immunizations administered during active service.  In addition, the examiner did not identify a specific mode of transmission or explain why that particular mode of transmission was the likely source of the Veteran's hepatitis C.  See VBA Fast Letter 04-13.  The Board concludes that the February 2012 VA examiner's negative opinion is unsupported by appropriate rationale, is general in nature rather than specific to the Veteran and his particular medical history, and is not consistent with the facts of the case.  Therefore, the February 2012 VA examiner's negative nexus opinion is due little, if any, probative weight.

The Board further observes that, although Dr. Smith provided an opinion that in-service air gun injections are the only risk factor for hepatitis C identified in the Veteran's history, he did not expressly relate the Veteran's current hepatitis C to the in-service injections.  However, given the content of the letter and the context in which it was provided, the Board accepts the letter as an indication that vaccinations delivered via air gun injectors are a risk factor for developing hepatitis C, and that the Veteran's hepatitis C likely developed as a result of his in-service air gun injections given the lack of other risk factors.  In this regard, the Board reiterates that VA has acknowledged that transmission of hepatitis C through air gun injections is biologically possible.  See VBA Fast Letter 04-13.

In summary, the Veteran has presented competent and credible evidence that he received vaccinations via air gun injectors during active service and that his medical history does not include any of the known risk factors for hepatitis C listed in VBA letter 211B (98-110) and VBA Fast Letter 04-13.  Dr. Smith provided a letter indicating that air gun injections are a risk factor for developing hepatitis C and that the Veteran's medical history includes no other significant risk factors.  Dr. Smith's letter also suggests that the Veteran developed hepatitis C as a result of the in-service air gun injections.  On the other hand, the February 2012 VA examiner acknowledged that the Veteran reported no risk factors other than the in-service air gun injections, but nevertheless provided a negative nexus opinion.  However, the examiner did not support that opinion with adequate rationale, and his opinion cannot be accepted as probative on the matter.  In view of the foregoing, the Board finds that the evidence is at least in relative equipoise as to whether the Veteran's hepatitis C is etiologically related to his active service.  The benefit of the doubt is resolved in the Veteran's favor, and service connection for hepatitis C is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2014).


ORDER

Entitlement to service connection for hepatitis C is granted.




____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


